Citation Nr: 0412832	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Whether an evaluation higher than 50 percent is warranted 
for post-traumatic stress disorder (PTSD) from July 22, 1999, 
to January 4, 2002.
 
2.  Whether an evaluation higher than 70 percent is warranted 
for PTSD from January 4, 2002.

3.  Entitlement to an effective date earlier than July 22, 
1999, for the grant of service connection and award of 
disability compensation benefits for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
RO which granted a claim of entitlement to service connection 
for PTSD and assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411), effective from July 22, 1999.  
The veteran was notified of the decision by a letter in 
December 2002.  By rating action of June 2003, the RO 
increased the rating for PTSD from 10 to 50 percent, 
effective from July 22, 1999, and to 70 percent from January 
4, 2002.  (The effective date issue is the subject of a 
remand that follows the order below.)

The Board additionally notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  Analysis of these issues requires consideration of 
whether a schedular evaluation higher than 50 percent is 
warranted for PTSD from July 22, 1999 to January 4, 2002, and 
whether a schedular evaluation higher than 70 percent is 
warranted for PTSD from January 4, 2002.




FINDINGS OF FACT

1.  From July 22, 1999, to January 4, 2002, the veteran's 
PTSD was manifested by severe occupational and social 
impairment; however, he did not experience total occupational 
and social impairment as a result of his service-connected 
PTSD.

2.  From January 4, 2002, the veteran's service-connected 
PTSD has affected him to such an extent that he experiences 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  An increased (70 percent) schedular evaluation for PTSD 
from July 22, 1999, to January 4, 2002, is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.27, 4.126, 4.130 (Diagnostic Code 9411) (2003).
 
2.  An increased (100 percent) schedular evaluation for PTSD 
from January 4, 2002, is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.126, 4.130 
(Diagnostic Code 9411) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD from July 22, 1999, to January 4, 2002

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  Because the veteran has appealed from an 
initial award, consideration must be given to whether a 
higher initial disability evaluation is warranted for any 
period of time since the award of service connection.  In the 
instant case, as explained above, the Board's analysis with 
respect to the 50 percent assignment is limited to the time 
period from July 22, 1999, to January 4, 2002.  

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2003).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering.  See id.

The veteran's service-connected PTSD has been evaluated as 
50 percent disabling, from July 22, 1999, to January 4, 2002, 
under 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2003).  Under 
these criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (Diagnostic Code 9411) 
(2003).  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994).)  A GAF score of 51 - 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Ibid.  A GAF 
score of 41 - 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  Finally, a GAF score of 31 - 40 is 
defined as "Some impairment in reality testing or 
communication (e.g.. speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Ibid.

Applying the foregoing principles to the facts of the present 
case, the Board finds that, with resolution of doubt in the 
veteran's favor, the evidence supports a grant of a 70 
percent schedular rating for service-connected PTSD from July 
22, 1999, to January 4, 2002.

VA records show that, in April 1999, the veteran was 
hospitalized on two separate occasions for increased 
psychiatric symptoms.  At the time, he reported that he was 
employed as a truck driver.  A GAF score of 35 was assigned 
on admission and a score of 60 on discharge. 

The veteran underwent VA psychological evaluation in June and 
July 1999 at which time he reported that he had shot and 
killed his wife in 1985 for which he had served seven years 
in prison.  He had two daughters but had had no contact with 
them since his release from prison.  He had feelings of 
detachment or estrangement, and struggled with ongoing 
suicidal ideation and a sense of hopelessness.  Test results 
assessed the level of disturbance across six factors 
associated with PTSD - intrusive memories, interpersonal 
adjustment, affect lability, memory disturbances, ruminative 
features, and sleep difficulties - and suggested that he was 
experiencing significant difficulty with multiple symptoms of 
PTSD.  Such symptoms were likely to be severe and associated 
with significant impairment in functioning.

VA treatment records also include a July 1999 VA 
psychological note, which revealed the veteran's Beck 
Depression Inventory score was suggestive of an extremely 
severe level of depression.  Another treatment note in July 
1999 indicated that the veteran reported increasing social 
isolation.  In August 1999, the veteran noted numbing and 
avoidance.  He appeared distressed and had a depressed 
affect.  Speech was generally circumstantial.

Medical records associated with the veteran's Social Security 
Administration (SSA) benefits include an August 1999 medical 
summary indicating that the veteran had severe psychiatric 
impairment. 

VA outpatient treatment records thereafter show continued 
weekly group therapy treatment for PTSD in 2000 and 2001.  In 
June 2001, a GAF score of 35 was assigned.  In September 
2001, a GAF score of 40 was assigned.  Records reflect almost 
weekly treatment for PTSD until January 4, 2002, when he was 
hospitalized for expressing suicidal ideation and plans.

In this case, the evidence of record does not establish that, 
from July 22, 1999, to January 4, 2002, the veteran met the 
precise symptomatology listed for a 100 percent disability 
rating.  The list of the veteran's symptoms, as documented in 
the record, would be more consistent with a 70 percent rating 
because of his symptoms of severe depression, episodes of 
suicidal ideation, numbing, avoidance, and inability to 
establish and maintain effective relationships.  Moreover, as 
a result of the veteran's increased psychiatric symptoms, he 
was relieved from his full-time job as a truck driver 
beginning in July 1999, something reflective of serious 
occupational and social impairment.

As for whether the veteran might qualify for a 100 percent 
rating from July 22, 1999, to January 4, 2002, the Board 
finds that the veteran does not experience symptoms of PTSD 
to the level required for such a rating.  The medical 
evidence does not reflect that he suffered symptoms 
indicative of the 100 percent evaluation.  There is no 
indication that he had gross impairment in thought processes 
or communication, or problems with names of close relatives 
or his own name.  Also, there has been no indication that he 
is disoriented, or that there is a persistent danger of the 
veteran hurting himself or others.  Although he had 
difficulties in dealing with others, it was not shown to rise 
to a level of a persistent danger.  Additionally, there is no 
evidence of any language disturbances, delusions, or 
hallucinations.  He had difficulties with daily living, but 
his problems were not persistent.  In short, although his 
symptoms resulted in severe impairment, his problems did not 
result in the degree of impairment contemplated by the 100 
percent rating under 38 C.F.R. § 4.130 (Diagnostic Code 9411) 
(2003).  Moreover, VA and private psychological testing 
reflected that the veteran had severe psychiatric impairment, 
consistent with the criteria for the 70 percent rating.  
Consequently, the Board finds that no more than a 70 percent 
rating is warranted for the period prior to January 4, 2002.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO in support of his claim.  Additionally, 
the Board has considered the statements submitted by the 
veteran's representative.  While a lay witness can testify as 
to the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under the rating criteria is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran and others who knew 
him are not shown to possess, may provide evidence requiring 
medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Although the veteran has expressed his belief that his 
service-connected PTSD warrants a higher evaluation during 
this time period - July 22, 1999 to January 4, 2002 - 
suggesting a claim for an extraschedular evaluation, there is 
no indication that problems he experienced presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2003).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
disability resulted in frequent periods of hospitalization or 
in marked interference with employment.  38 C.F.R. § 3.321.  
It bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2003).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the issue 
of whether an evaluation higher than 70 percent is warranted 
for PTSD from July 22, 1999, to January 4, 2002, to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.



II.  PTSD from January 4, 2002

The veteran's service-connected PTSD has been evaluated by 
the RO as 70 percent disabling from January 4, 2002, under 
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2003).  As noted 
above, under these criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2003).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

Applying the foregoing principles to the facts of the present 
case, the Board finds that, with resolution of doubt in the 
veteran's favor, the evidence supports a grant of a total 
schedular rating for service-connected PTSD from January 4, 
2002.

VA treatment records show that, on January 4, 2002, the 
veteran was hospitalized for suicidal thoughts.  He reported 
feeling increasingly depressed, hopeless, and had thoughts of 
ending his life.  The assessments were major depression with 
suicidal ideation and plan, generalized anxiety disorder, and 
PTSD.  A GAF score of 40 was assigned.  Later that same 
month, a GAF score of 25 was assigned.  Thereafter, VA 
records show continued weekly group therapy for PTSD.

At a September 2002 VA examination, the veteran reported that 
he occasionally worked part time as a janitor.  His 
complaints included anger and social withdrawal.  PTSD was 
diagnosed.  A GAF score of 50 was assigned, which the 
examiner qualitatively defined as indicating serious distress 
and dysfunction with marked impairment in social and 
occupational functioning, being able to maintain only part-
time employment at night where he could be alone.  

A March 2003 VA psychiatric note from the Director of the 
PTSD Program, a physician, indicates that the veteran had 
continuous depression, thoughts of suicide, and continued to 
have persistent symptoms of severe PTSD.  The veteran was 
significantly impaired in social functioning and could not be 
around crowds.  He showed grossly inappropriate behavior of 
jumping at the slightest sudden sound, striking people when 
approached from behind, and periods of suicidal ideation.  
The veteran posed a danger to himself and others.  He had 
periods of intense anger with thoughts of hurting others with 
the slightest provocation.  The veteran further had 
difficulty maintaining any kind of effective work.  The 
physician opined that the staff strongly felt that the 
veteran was unemployable permanently due to chronic PTSD.

VA outpatient treatment records also show that, in April 
2003, a GAF score of 45 was assigned.

After being examined by VA in June 2003, the examiner opined 
that the veteran had a diagnosis of PTSD with indication of 
recent worsening to the extent that anger and irritable mood 
gets in the way of dealing with the public, and for that 
reason the veteran would be unemployable.  A GAF score of 45 
was assigned.

The Board finds that the totality of the evidence, and 
resolving reasonable doubt in favor of the veteran, supports 
a conclusion that the veteran is 100 percent disabled from 
January 4, 2002, as contemplated by the rating criteria.  The 
evidence establishes that there is total occupational and 
social impairment.  The veteran began having increased 
thoughts of suicide beginning on January 4, 2002, when he was 
hospitalized for increased depression and suicidal thoughts.  
The veteran also has been found to be unemployable based on a 
VA opinion in March 2003, and VA examination in June 2003.  
Further, his symptoms, including his tendency to be 
dangerous, appear to have been persistent since January 2002.

Given the veteran's low GAF score reflecting the inability to 
work or to keep a job, symptoms indicative of the 100 percent 
criteria as evidenced by the March 2003 psychiatric note, and 
the increasing problems outlined in the most recent 
examination in June 2003, the Board finds that the evidence 
since January 4, 2002, regarding the claim for a higher 
evaluation than 70 percent is at least in relative equipoise.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran meets the schedular criteria for the 
100 percent rating - total social and industrial 
inadaptability - from January 4, 2002.  38 C.F.R. § 4.3 
(2003).  Accordingly, an increased (100 percent) schedular 
evaluation from January 4, 2002, is warranted for PTSD.

III.  The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice and VA receives a notice of 
disagreement (NOD) that raises a new issue, 38 U.S.C. 
§ 7105(d) requires VA take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved; section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-2003.  

In this case, the RO provided the veteran with section 
5103(a) notice in its September 2001 letter when it informed 
the veteran of the changes pertaining to the VCAA and 
provided him information with respect to claims of service 
connection.  The RO notified the veteran in December 2002 of 
the grant of service connection for PTSD.  The veteran 
thereafter filed a NOD with the initial rating assigned.  In 
response to his NOD, the RO issued the veteran a SOC in June 
2003, which addressed the entire development of his claims up 
to that point.  Given that section 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issues - whether 
higher evaluations are warranted for PTSD from July 22, 1999, 
and January 4, 2002- the Board finds that VA has complied 
with the notice requirements contained in the implementing 
regulations with respect to the claims for a higher 
evaluation.  See VAOPGCPREC 8-2003.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims, 
including his medical records associated with his SSA award.

Additionally, VA offered the veteran an opportunity to 
request a hearing in order to provide testimony in support of 
his claims, but he did not request one. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded 
VA examinations in September 2002, and June 2003, as well as 
VA psychological testing in July 1999.  VA examiners have 
provided an opinion regarding the severity of the veteran's 
service-connected PTSD.  An additional examination or medical 
opinion being unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions that he should be awarded a higher 
evaluation, other than that already requested of him.  In 
fact, in a written statement received in September 2003, the 
veteran's representative specifically indicated that no 
additional argument or evidence would be submitted and 
requested that the Board proceed with the review of the 
issues on appeal.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

A 70 percent schedular evaluation for PTSD from July 22, 
1999, to January 4, 2002, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A 100 percent schedular evaluation for PTSD from January 4, 
2002, is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

As noted above, in November 2002, the RO granted a claim of 
service connection for PTSD and assigned an effective date of 
July 22, 1999.  In November 2003, the veteran, through his 
representative, submitted a NOD, voicing disagreement with 
the effective date assigned.  Nevertheless, the RO has not 
yet issued a SOC on the issue of whether entitlement to an 
effective date earlier than July 22, 1999, for the grant of 
service connection and award of disability compensation 
benefits for PTSD is warranted.  In situations such as this, 
where the veteran has filed a NOD, but no SOC has been 
issued, the Court has held that the Board should remand the 
matter to the RO for the issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

This issue is accordingly REMANDED to the RO for the 
following action:

The RO should re-examine the issue of 
entitlement to an effective date earlier 
than July 22, 1999, for the grant of 
service connection and award of 
disability compensation benefits for 
PTSD.  If no additional development is 
required, or when it is completed, the RO 
should prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2003), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of the NOD.  If, and only if, 
the veteran files a timely substantive 
appeal should the issue of entitlement to 
an effective date earlier than July 22, 
1999, for the grant of service connection 
and award of disability compensation 
benefits for PTSD be returned to the 
Board.  

The appellant need take no action at this point, but the 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should act on this matter in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003), (to be codified at 38 U.S.C. 
§ 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



